Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 6-7, 10-11, 12-14, 16, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 7,766,043).
Claims 1 and 13, Thomas discloses a sanitary fluid transport coupling comprising:
a plurality of fluid conduits (Fig. 20, conduits 28, 66, and 30), each fluid conduit consisting of a distal end (Fig. 20, opposite end of 84), a proximal end (Fig. 20, at 84), and a length extending from the distal end to the proximal end (Fig. 20);
a connector element (Fig. 20, 70’) disposed at and securing the plurality of fluid conduits at the proximal ends (Fig. 20); and

wherein the connector element is an overmolded connector element (In 7:7-26 and 10:18-25 discloses 70’ is an overmold assembly) defining a fitting (Fig. 20) that forms or is adapted to form a fluid connection with another fluid conduit, fluid container, or isolated environment (Figs. 20 and 21, 70’ is adapted to form a fluid connection with another fluid conduit, container, or isolated environment through the conduits formed in 70’), wherein the overmolded connector element is overmolded to the support element (Fig. 21 and see note below) and at the proximal ends of the fluid conduits (In 7:7-26 discloses 70’ can be overmolded to the conduits 28, 30, and 66 to obtain a leakproof coupling), wherein at least one of the plurality of fluid conduits comprises an enclosed tube along the entirety of its length (Fig. 20), wherein the overmolded connector element comprises a connecting end (Fig. 21, at 80) defining the fitting (Figs. 20 and 21) that is adapted to form a fluid connection with another fluid component (Fig. 21, 70’ is adapted to form a fluid connection with 100), wherein the support element comprises a plurality of ports (Fig. 21, ports 116, 118, and 120), wherein at least one port makes a watertight fluid connection with a corresponding fluid conduit (Fig. 21, ports 116, 118, and 120 forms a fluid tight connection with the corresponding ports at 109, 111, and 113).
Thomas does not expressly disclose the overmolded connector element is overmolded to the support element, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “overmolded” does not impart a physical limitation which differentiates over the prior art, therefore the connection between 100 and 70’ of Thomas are considered as reading on the limitation "the overmolded connector element is overmolded to the support element" such that the components form a fluid tight connection to convey the fluid flowing from 70’ to 100. 
Claims 2, 4, and 14, Thomas discloses the coupling of claim 1, wherein one or more of the plurality of fluid conduits and the connector element (In 1:59-67 discloses 70’ and conduits 28, 30, and 66 are made of a polymer) and the support element (In 8:33-45 discloses 100 can be made of a variety of valve assemblies including US Pat. No. 5,615,709 Knapp expressly incorporated in Thomas and discloses a valve made of plastic material) comprise a polymer.
Claim 6, Thomas discloses the coupling of claim 1, wherein the plurality of fluid conduits comprises at least 2 distinct fluid conduits (Fig. 20) and no greater than 15 distinct fluid conduits (Fig. 20).
Claim 7, Thomas discloses the coupling of claim 1, wherein the plurality of fluid conduits comprises a number of distinct fluid conduits in a range of 2 to 15 distinct fluid conduits (Fig. 20, shows 3).
Claims 10 and 11, Thomas discloses the coupling of claim 1, wherein each of the plurality of the fluid conduits have essentially the same inner diameter (Fig. 20, conduits 28, 30, and 66 essentially have the same inner diameter).
Claim 12, Thomas discloses the coupling of claim 1 and the fitting comprises a body and the fitting comprises a flange extending radially outwardly from the body (Fig. 20, body at 110 and flange at 72’).
Claims 16 and 18, Thomas discloses the coupling of claim 13, wherein the support element has a greater rigidity than one or more of the plurality of fluid conduits (Figs. 20 and 21, 70’ and 100 are thicker components than the conduits 28, 30, and 66 and made of plastic material similar to the conduits and therefore more rigid).
Claims 21-22, Thomas discloses the coupling of claim 1, wherein one or more of the plurality of fluid conduits and the connector element comprises a vinyl (In 5:27-46 discloses 70’ and conduits 28, 30, and 66 can be made of polyethylene and capable of being substituted with other polymers such as PVC which includes vinyl).

Claims 1-2, 4, 6-7, 10-11, 12-14, 16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraynick (US 4,754,993).
Claims 1 and 13, Kraynick discloses a sanitary fluid transport coupling comprising:
a plurality of fluid conduits (Fig. 3, 30), each fluid conduit consisting of a distal end (Fig. 3, opposite end of 24 of 30), a proximal end (Fig. 3, end at 24), and a length extending from the distal end to the proximal end (Fig. 3);
a connector element (Fig. 3, connector 10 at 12 that connects to 30) disposed at and securing the plurality of fluid conduits at the proximal ends (Fig. 3, indicated connector element is disposed at and secures the proximal ends of 30); and

wherein the connector element is an overmolded connector element (Fig. 3, in 5:13-30 discloses 10 is a molded connector) defining a fitting (Fig. 3) that forms or is adapted to form a fluid connection with another fluid conduit, fluid container, or isolated environment (Fig. 3, the fitting 10 is adapted to form a fluid connection to another fluid conduit, container, or isolated environment because it is connected to tubes 30 which can convey fluid through the fitting), wherein the overmolded connector element is overmolded to the support element (Fig. 7 and see note below) and at the proximal ends of the fluid conduits (Fig. 7 and see note below), wherein at least one of the plurality of fluid conduits comprises an enclosed tube along the entirety of its length (Fig. 3), wherein the overmolded connector element comprises a connecting end (Fig. 3, at 12) defining the fitting (Fig. 3) that is adapted to form a fluid connection with another fluid component (Fig. 3, 12 is adapted to connect with another fluid component at 26), wherein the support element comprises a plurality of ports (Fig. 4, 32 comprises a plurality of ports at 40), wherein at least one port makes a watertight fluid connection with a corresponding fluid conduit (Figs. 3-4 and 7, 40 is inserted to 26 which forms the fluid tight connection with at least one of 30).
Kraynick does not expressly disclose the overmolded connector element is overmolded to the support element and at the proximal ends of the fluid conduits, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “overmolded” does not impart a physical limitation which differentiates over the prior art, therefore the press-fit connection of 10 to the tubes 30 and member 32 of Kraynick are considered as reading on the limitation "the overmolded connector element is overmolded to the support element and at the proximal ends of the fluid conduits". In other words, overmolding the connector 10 to 32 and 30 of Kraynick would result in the same structure as shown in Fig. 3 where the connection of the connector 10 to the tubes 30 would not have any gaps at the connection. 
Claims 2, 4, and 14, Kraynick discloses the coupling of claim 1, wherein one or more of the plurality of fluid conduits (In 5:50-58 discloses 30 are made of a thermoplastic) and the connector element (In 5:13-30 discloses 10 is made of Santoprene which is a type of thermoplastic) and the support element (In 3:7-10 discloses 32 is made of a thermoplastic) comprise a polymer.
Claim 6, Kraynick discloses the coupling of claim 1, wherein the plurality of fluid conduits comprises at least 2 distinct fluid conduits (Fig. 7) and no greater than 15 distinct fluid conduits (Fig. 7).
Claim 7, Kraynick discloses the coupling of claim 1, wherein the plurality of fluid conduits comprises a number of distinct fluid conduits in a range of 2 to 15 distinct fluid conduits (Fig. 7, shows 4).
Claims 10 and 11, Kraynick discloses the coupling of claim 1, wherein each of the plurality of the fluid conduits have essentially the same inner diameter (Fig. 7, shows each 30 have essentially the same inner diameter).
Claim 12, Kraynick discloses the coupling of claim 1 and the fitting comprises a body and the fitting comprises a flange extending radially outwardly from the body (Figs. 3 and 7, 10 comprises a body at 14 and 16 and has a flange extending at 12).
Claims 16, Kraynick discloses the coupling of claim 13, wherein the support element has a greater rigidity than one or more of the plurality of fluid conduits (Fig. 7, 32 has a greater rigidity than tubes 30 because it is made of PVC and have the thick portions at 34 and 48 which provides a more rigid structure than tubing alone).
Claims 21-23, Kraynick discloses the coupling of claim 1, wherein one or more of the plurality of fluid conduits comprises an ester (In 5:50-58 discloses polyester which is an ester) and the connector element comprises an ethylene copolymer (In 5:13-30 discloses 10 is made of Santoprene that includes EPDM which is an ethylene copolymer) and the support element comprises a vinyl (In 6:62-68 discloses 32 can be made of PVC which includes vinyl).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 8-9, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,766,043) in view of Mastropaolo (US 6,966,581).
Claims 3, 5, 15, and 23, Thomas discloses the coupling of claims 1 and 13, but does not expressly disclose one or more of the plurality of fluid conduits and the connector element comprises silicone;
wherein one or more of the plurality of fluid conduits, the support element, and the connector element are composed of essentially the same material.
Mastropaolo teaches one or more of the plurality of fluid conduits (Fig. 1, tubes 16, 18, and 20), the connector element (Fig. 1, 14), and the support element (Fig. 2, 30) comprises silicone (in 3:44-55 discloses silicone tubes and 4:39-43 discloses the body connected to the tubes is made of silicone).
It would have been obvious to one having ordinary skill in the art to have modified the material of the conduits, the support element, and the connector element of Thomas to include silicone in order to have the advantage of a reliable material that has been extensively used in the medical, pharmaceutical, and chemical fields as taught by Mastropaolo in 3:44-55.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin
Claims 8 and 9, Thomas discloses the coupling of claim 1, but does not expressly disclose at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter.
Mastropaolo teaches at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter (in 3:44-55 [discloses different diameters and wall thicknesses]).
It would have been obvious to one having ordinary skill in the art to have modified the conduits of Thomas to include different inner or outer diameters in order to have the advantage of transporting various substances, matter, or materials depending on the application as taught by Mastropaolo in 3:44-55.

Claims 3, 5, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kraynick (US 4,754,993) in view of Mastropaolo (US 6,966,581).
Claims 3, 5, and 15, Kraynick discloses the coupling of claims 1 and 13, but does not expressly disclose one or more of the plurality of fluid conduits and the connector element comprises silicone;
wherein one or more of the plurality of fluid conduits, the support element, and the connector element are composed of essentially the same material.
Mastropaolo teaches one or more of the plurality of fluid conduits (Fig. 1, tubes 16, 18, and 20), the connector element (Fig. 1, 14), and the support element (Fig. 2, 30) comprises silicone (in 3:44-55 discloses silicone tubes and 4:39-43 discloses the body connected to the tubes is made of silicone).

Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claims 8 and 9, Kraynick discloses the coupling of claim 1, but does not expressly disclose at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter.
Mastropaolo teaches at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter (in 3:44-55 [discloses different diameters and wall thicknesses]).
It would have been obvious to one having ordinary skill in the art to have modified the conduits of Kraynick to include different inner or outer diameters in order to have the advantage of transporting various substances, matter, or materials depending on the application as taught by Mastropaolo in 3:44-55.

Response to Arguments
Drawings filed 5/13/2020 are accepted.

Applicant's arguments filed 2/26/2021 have been fully considered with respect to claims 1-16, 18, and 21-23 but are moot because the new ground of rejection does not rely on the prior art Marty applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Chung (US 2013/0304039) and Bares et al. (US 2014/0261747) as provided on the IDS filed on 6/09/2017 teaches overmolding is expensive and an option for connecting a plurality tubes to a coupler. Therefore, overmolding is a known technique for pipe couplings and also taught by the prior art Thomas in the current rejection to provide a leakproof connection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679